Case: 09-10286 Document: 00511299272 Page: 1 Date Filed: 11/19/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                           November 19, 2010

                                    No. 09-10286               Lyle W. Cayce
                                                                    Clerk

TERESA WARD COOPER,

            Plaintiff - Appellant

versus

CITY OF DALLAS

             Defendant - Appellee

                     ********************************************

TERESA WARD COOPER,

             Plaintiff - Appellant

v.


CITY OF DALLAS; CHIEF OF POLICE DAVID KUNKLE, in his individual
and official capacity

            Defendants - Appellees




                Appeal from the United States District Court
                     for the Northern District of Texas
                        USDC No. 3:04-CV-02407-N


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
     Case: 09-10286 Document: 00511299272 Page: 2 Date Filed: 11/19/2010



                                       No. 09-10286

PER CURIAM:*
       The instant appeal arises from two consolidated federal cases filed by
Teresa Ward Cooper seeking employment related relief against the City of
Dallas and City officials. On October 15, 2007, the City moved for summary
judgment on res judicata grounds. The magistrate judge found that a Texas
state court had entered final judgment on March 6, 2006, denying Cooper the
relief she sought against the City. The magistrate judge held that the state
court judgment was a final judgment on the merits, that the defendants in the
state court action were identical or in privity with the defendants here, and that
Cooper could have raised the claims presented here in that state action. The
magistrate judge thus recommended that the City’s motion for summary
judgment be granted. The trial court adopted the magistrate judge’s finding and
granted summary judgment to the City on res judicata grounds.
       We have reviewed the briefs, relevant portions of the record, including the
opinions, the judgments, and the applicable law. We find no reversible error.
The judgment is AFFIRMED, essentially for the reasons provided in the findings
and recommendations of the magistrate judge, as adopted by the district court.1
See 5 TH C IR. R. 47.6.
                                                                                AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
         Appellant also argues, on appeal, that the City is judicially estopped from raising its
res judicata defense. Because judicial estoppel was not properly presented to the magistrate
judge, we cannot address it here. Cupit v. Whitley, 28 F.3d 532, 535 (5th Cir. 1994).

                                               2